IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
                                     No. 73055-0-I
A.D.,                                (consolidated with Nos. 73056-8-I and
DOB: 12/24/1997,                     73057-6-I)
R.D.,
DOB: 9/3/2003,                       DIVISION ONE
A.D.,
DOB: 9/14/2008,                      PUBLISHED OPINION

MOHAMMED DABBAGH,

                   Appellant,

             v.



STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,

                   Respondent.

In the Matter of the Dependency of   (consolidated with Nos. 73157-2-1,
                                     73158-1-1, and 73159-9-1)
A.D.,
DOB: 12/24/1997,
R.D.,
DOB: 9/3/2003,
A.D.,
DOB: 9/14/2008,

IBTISSAM NAKALJI,

                   Appellant,

             v.



STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND             FILED: April 18,2016
HEALTH SERVICES,

                    Respondent.
No. 73055-0-1 / 2


       Trickey, A.C.J. — Ibtissam Nakalji and Mohammed Dabbagh appeal the

termination of their parental rights.    Nakalji argues that the trial court denied her due

process by excluding her from the courtroom while her son testified. We hold that the

trial court adequately protected Nakalji's due process rights by allowing her attorney and

guardian ad litem to remain in the courtroom during the testimony and granting a recess

to confer with her before cross-examination.         We affirm the trial court's decision to

terminate her parental rights because substantial evidence supported its findings.

       Dabbagh challenges the termination of his parental rights on the basis that the best

interest of the child standard is constitutionally vague. Because Dabbagh does not show

how the standard was vague as applied to him, we affirm the termination of his parental

rights as well.

                                            FACTS

       Mohammed1 Dabbagh and Ibtissam Nakalji are the biological parents of four

children: S.D. born June 22,1996;2 A.D., born December 24,1997; R.D., born September

3, 2003; and A.D.2,3 born September 14, 2008.

       In June 2012, S.D. disclosed that Dabbagh had been sexually abusing her for the

pastfive years. Law enforcement officers placed S.D. in protective custody and arrested
Dabbagh. The State removed the remaining three children from Nakalji's custody several
days later because she was unable to parent them without Dabbagh. The court found
Nakalji to be incompetent and appointed her a guardian ad litem.



1There are several different spellings in the record ofappellant Mohammed Dabbagh'sfirst name.
We adopt the spelling "Mohammed" because it was used in the appellate case caption, the brief
filed by Dabbagh, and the respondent's brief filed by the State.
2Because S.D. was over 18 during the termination trial, she is not a party to this case.
3The two boys share the initials "A.D." We referto the younger son as A.D.2.
No. 73055-0-1 / 3


      For the next year, A.D., R.D., and A.D.2 lived with their paternal uncle. In June

2013, the children moved to a foster home, where they remained through January 2015.

Their foster parents expressed interest in adopting them.

       During the dependency, Dabbagh attended parenting classes and counseling for

domestic violence. Because he continued to deny that he had sexually abused S.D., he

was found unamenable to treatment for sexual deviancy. Nakalji also continued to deny

that Dabbagh abused S.D.

       Nakalji had suffered from depression since at least 2007. As her depression
worsened, she became less engaged in the court proceedings and even stopped

participating in the children's visits at her home. Her depression ultimately resulted in her
hospitalization in April 2014. While hospitalized, Nakalji began taking medication for
depression and psychosis. Her depression and engagement improved over the next few
months, but she remained extremely dependent on Dabbagh for her own needs and for
guidance on parenting.

       In December 2014, the State petitioned to have Dabbagh's and Nakalji's parental
rights terminated. The termination fact-finding took place in January 2015. The children's
current and former social workers, Nakalji's mental health providers, A.D., two visitation

supervisors, and the children's guardian ad litem all testified for the State. The State also
played S.D.'s videotaped deposition. Dabbagh testified, atthe State's request. The court
excluded Dabbagh and Nakalji from the courtroom during A.D.'s testimony.
       The court terminated both parents' rights. Dabbagh and Nakalji appeal.
No. 73055-0-1/4


                                         ANALYSIS

                        Exclusion of Nakalji during A.D.'s Testimony

       Nakalji contends that the trial court erred and violated her right to due process

when it excluded her from the courtroom during A.D.'s testimony. We reject this argument

and hold that the court adequately protected Nakalji's rights.

       Parents are guaranteed due process when the State seeks to terminate their

parental rights. In re Welfare of L.R.. 180 Wash. App. 717, 723, 324 P.3d 737 (2014); U.S.

Const, amend XIV; Wash. Const, art. I, § 3. The State must give parents "notice, an

opportunity to be heard and defend, and the right to be represented by counsel." L.R.,
180 Wash. App. at 723. Although the right to be heard "'ordinarily includes the right to be

present,"' that right is not absolute. In re Welfare of S.E.. 63 Wash. App. 244, 248-49, 820
P.2d 47 (1991) (emphasis omitted) (quoting In re Houts, 7 Wash. App. 476, 480-81, 499
P.2d 1276 (1972)). The court may exclude a parent from part of her termination of

parental rights hearing, so long as the procedures satisfy due process. S.E., 63 Wash. App.

at 251.

          To determine if a specific procedure adequately protects a parent's right to due

process, the court engages in a three-factor balancing test. Krause v. Catholic Cmtv.
Servs., 47 Wash. App. 734, 738, 737 P.2d 280 (1987) (test derived from Mathews v.

Eldridqe. 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)). The three factors

are the private interest at stake, the government interest at stake, and the risk of error
created by the procedure. In re Dependency ofT.R., 108 Wash. App. 149, 154-55, 29 P.3d
1275(2001).
No. 73055-0-1 / 5


        We review alleged due process violations de novo. In re Pet, of June Johnson,

179 Wash. App. 579, 584, 322 P.3d 22, review denied sub nom. In re Pet, of Johnson. 181
Wash. 2d 1005, 332 P.3d 984 (2014).

        Here, the court excluded Nakalji and Dabbagh from the courtroom while A.D.

testified.   A.D. testified about witnessing Dabbagh sexually assault S.D.        He also

described how Nakalji's mental illness impacted him and his older sister.

        He testified that Nakalji had been depressed for as long as he could remember

and would often sit on the couch and talk to herself, forcing S.D. to take care of A.D.2.

He explained that, as recently as October 2014, Nakalji still relied on Dabbagh to tell her

what to do during visits and that Nakalji would not be able to stand up to Dabbagh

because she was too loyal and dependent on him. Finally, A.D. testified that he had seen

positive changes in himself since the dependency began, and he wanted the court to

terminate his parents' rights.

        The court permitted Nakalji's attorney and guardian ad litem to remain in the

courtroom during the testimony. The court also promised to "adequately grant requests"

for breaks so that the attorneys would have an opportunity to confer with the parents and

prepare for cross-examination.

        Both Nakalji and the State have strong interests at stake in these proceedings.

Nakalji "has a fundamental liberty interest in the care and custody of her children." L.R.,
180 Wash. App. at 724. The State, likewise, has a strong interest in protecting the rights of
A.D. and the other children. LR,, 180 Wash. App. at 727. The State has no interest in

separating children from their fit parents. LR, 108 Wash. App. at 159. Excluding Nakalji
and Dabbagh from the courtroom served the State's interest in protecting A.D.'s welfare
No. 73055-0-1/6


because the court found that excluding them was important to protect A.D. and A.D.'s

relationship with his parents. But that exclusion would not promote the State or Nakalji's

interests if it created a risk that the State would erroneously terminate Nakalji's parental

rights.

          Therefore, the primary question is whether allowing A.D. to testify without his

parents in the courtroom created much risk of error. It did not. Although Nakalji herself

was excluded, both her guardian ad litem and attorney represented her during A.D.'s

testimony. At Nakalji's request, the court recessed for 18 minutes between A.D.'s direct
and cross-examination in order for the attorneys to confer with the parents. Nakalji did

not seek any other breaks.

          The court found that it was important to have "as much information as possible"

and agreed that A.D. would be more forthcoming without his parents there.4 A.D. did, in
fact, testify about aspects of his current life and his relationship with his parents that he
might not have said in front of them.

          Nakalji's argument that there was a high risk of error because she could not help
her attorney prepare for cross-examination since her attorney would not be able to
recount A.D.'s full testimony to her is not compelling. In a very similar case, a court held
thathaving child witnesses testify without their parents present did not violate due process
because, like here, the parents' counsel was present, the questions were asked on the
record, there was other evidence to corroborate the children's evidence, and the parents'
counsel had an opportunity to cross-examine the children and present rebuttal evidence.5

4 Report of Proceedings (RP) at 23.
5 S.D. testified about her father's abuse, her mother's depression and neglect, and having to
parent her youngest brother. Visitation supervisors and social workers confirmed A.D.'s
observations of his mother during his visits and even the changes he observed in himself.
No. 73055-0-1 / 7


S.E., 63 Wash. App. at 249-50.

       Nakalji attempts to distinguish this case from S.E. In that case, both parents had

been involved in the sexual abuse of the children. S.E., 63 Wash. App. at 246. The court

excluded the parents because of the children's ages, both were under 10, and the nature

of their testimony. S.E., 63 Wash. App. at 250-51. The children testified about the abuse

and where they wanted to live. S.E.. 63 Wash. App. at 251.

       Nakalji argues that there was no reason to exclude her while A.D. testified because

she did not participate in any abuse.       Although Nakalji was not abusive, she was

extremely neglectful, about which A.D. testified. Moreover, like the children in S.E., A.D.

testified about not wanting to live with his parents. Nakalji also argues that 17-year-old

A.D. needed less protection than the very young children in S.E. This is not persuasive.

Although A.D. was a teenager, he was still a minor.

       The balance of these three factors establishes that excluding Nakalji from the

courtroom while A.D. was testifying did not violate her right to due process. We hold that

excluding Nakalji from the courtroom was not error.

                                Sufficiency of the Evidence

       Nakalji's remaining challenges are to the court's determinations that there was little

likelihood that she would be able to parent her children in the near future, continuing her

parent-child relationships diminished her children's chances of integration into a stable
and permanent home, and terminating her parental rights was in the children's best
interests. To support these claims, she challenges the sufficiency of evidence behind
many of the trial court's findings. We reject these claims because substantial evidence
shows that each of these findings was highly probable.
No. 73055-0-1 / 8


         To terminate a parent's rights, the State must prove the requirements of RCW

13.34.180(1) by clear, cogent, and convincing evidence.6 RCW 13.34.190(1)(a)(i). The

State must also show by a preponderance of the evidence that the termination of the

parent's rights is in the children's best interests.          RCW 13.34.190(1 )(a)(iv),(b); In re

Welfare of A.B.. 168 Wash. 2d 908, 911, 232 P.3d 1104 (2010). In light of the high burden

of proof for RCW 13.34.180(1), we review a trial court's determination of those factual

findings to see if there is "'substantial evidence' to support such findings in light of the

'highly probable' test." In re Seqo. 82 Wash. 2d 736, 739, 513 P.2d 831 (1973). But we do

not weigh the evidence or make credibility determinations. Seqo, 82 Wash. 2d at 739-40.


6
    The requirements of RCW 13.34.180(1) are
                 (a) That the child has been found to be a dependent child;
                 (b) That the court has entered a dispositional order pursuant to RCW
         13.34.130;
                (c) That the child has been removed orwill, at the time ofthe hearing, have
         been removed from the custody of the parent for a period of at least six months
         pursuant to a finding of dependency;
                 (d) That the services ordered under RCW 13.34.136 have been expressly
         and understandably offered or provided and all necessary services, reasonably
         available, capable of correcting the parental deficiencies within the foreseeable
         future have been expressly and understandably offered or provided;
                 (e) That there is little likelihood that conditions will be remedied so thatthe
         child can be returned to the parent in the near future. A parent's failure to
         substantially improve parental deficiencies within twelve months following entry of
         the dispositional order shall give rise to a rebuttable presumption thatthere is little
         likelihood that conditions will be remedied so that the child can be returned to the
         parent in the near future. The presumption shall not arise unless the petitioner
         makes a showing that all necessary services reasonably capable of correcting the
         parental deficiencies within the foreseeable future have been clearly offered or
         provided. . . .;
                 . . .; and
                 (f) That continuation of the parent and child relationship clearly diminishes
         the child's prospects for early integration into a stable and permanent home. If the
         parent is incarcerated, the court shall consider whether a parent maintains a
         meaningful role in his or her child's life based on factors identified in RCW
         13.34.145(5)(b); whether the department or supervising agency made reasonable
         efforts as defined in this chapter; and whether particular barriers existed as
         described in RCW 13.34.145(5)(b) including, but not limited to, delays or barriers
         experienced in keeping the agency apprised of his orher location and in accessing
          visitation or other meaningful contact with the child.
                                                    8
No. 73055-0-1 / 9


       Each of Nakalji's claims fails under this standard.

       Likelihood that Conditions Will Be Remedied in Near Future

       Nakalji contends that the court erred by determining that there was little likelihood

that she would be fit to resume her parental duties in the near future. She maintains that,

in light of her improvement in the months leading up to termination, the court relied too

much on her past performance. Because there was substantial evidence that Nakalji

would need another two years of treatment before she was ready to parent, we reject this

argument.

       To terminate a parent's rights, the court must find as one of the six factors in RCW

13.34.180(1) that "there is little likelihood that conditions will be remedied so that the

children can be returned to the parent in the near future." RCW 13.34.180(1)(e). Here,

the court determined, in an unchallenged finding, that the foreseeable future for the

children was 12 months for the youngest child and 12 to 24 months for the older two

children. The court found that Nakalji would not be ready to parent within that time.

       Nakalji's primary argument is that, because she had made remarkable progress in
the months leading up to the trial, the court could not rely solely on her past behavior.
She relies on In re Welfare of C.B. for support. 134 Wash. App. 942, 953, 143 P.3d 846

(2006). There, the court held that, once a parent shows that "she has been improving"
the court may not rely "solely on past performance to prove that it is highly probable that
there is little likelihood that the parentwill be reunited with her children in the near future."
C.B., 134 Wash. App. at 953. In that case, there was no evidence about the mother's
prognosis. C.B., 134 Wash. App. at 956.
No. 73055-0-1/10


      The testimony here more closely resembles that available to the trial court in In re

Welfare of T.B., 150 Wash. App. 599, 604, 209 P.3d 497 (2009). There, the mother had

participated in less than six weeks of a drug and alcohol program by the time of her

termination trial. TJL. 150 Wash. App. at 604. Her counselor testified that she would need

another year of sessions. TjJ., 150 Wash. App. at 604. The court held that there was

substantial evidence to support the trial court's finding that the mother would not be ready

to parent in the near future. TB,, 150 Wash. App. at 611.

       Similarly, here, several mental health professionals testified specifically about how
long Nakalji's recovery would take.      Dr. Tatyana Shepel, who evaluated Nakalji in
September 2014, diagnosed her with major depressive disorder, moderate recurrent.
She opined that Nakalji would need more than two years of treatment once she was
amenable to treatment, but that Nakalji was not currently amenable to treatment. Dr.

Shepel also testified that Nakalji had no insight into her mental health issues and could
not function independently from her husband. Nakalji's psychiatrist testified that she
would probably need treatment for two to three years, depending on her progress.
       Nakalji argues that she would be ready to parent sooner based on her current
therapist's opinion that she "could make significant progress in therapy over a 12- to 24-
month period of time."7 In fact, her therapist's testimony was that one to two years of
therapy would be a "reasonable start."8 Shepel's testimony supports the trial court's
findings. We do not reweigh evidence.




7 Br. of Appellant Nakalji at 20.
8 RP at 245.

                                             10
No. 73055-0-1 /11


         Nakalji assigned error to the sufficiency of the evidence for all the findings related

to her under the heading, "Likelihood of Remedial Action."9 Some of these findings relate

to her mental health prognosis and are amply supported by the record, as discussed

above.     Others demonstrate the court's concern that Nakalji continued to deny that

Dabbagh had sexually abused S.D., and that Nakalji would not be willing or able to

intervene in the case of future abuse. Nakalji's argument ignores that concern and the

related findings. Accordingly, Nakalji has abandoned these assignments oferror. Valley

View Indus. Park v. City of Redmond, 107 Wash. 2d 621, 630, 733 P.2d 182(1987).

         In sum, we hold that the trial court did nor err by concluding that there was little

likelihood that the State could return Nakalji's children to her in the near future.

         Integration into a Stable and PermanentHome

         Next, Nakalji claims that the trial court erred by finding that continuing her parent-
child relationships diminished her children's chances of early integration into a stable and
permanent home. She argues that, because her children were already in a stable
placement, maintaining her legal relationship to them had no impact. We disagree
because maintaining her parental rights prevents the children from having a permanent

home.

         To terminate a parent's rights, the court must find, as another factor of RCW
13.34.180(1), "[t]hat continuation of the parent and child relationship clearly diminishes
the child's prospects for early integration into a stable and permanent home." RCW
13.34.180(1 )(f). "[Tjhis factor is mainly concerned with the continued effect of the legal
relationship between parent and child, as an obstacle to adoption." In re Dependency of


9 CP at 29 (findings of fact 2.18, 2.19, 2.21-2.26).
                                                 11
No. 73055-0-1/12


A.C., 123 Wash. App. 244, 250, 98 P.3d 89 (2004). The State can prove this factor by

showing that "a permanent home exist[s] but the parent-child relationship prevents the

child from obtaining that placement." In re Welfare of R.H.. 176 Wash. App. 419, 428, 309
P.3d 620 (2013).

       Here, Nakalji challenged finding of fact 2.27, the trial court's finding on this

question. Butshe did not challenge the trial court's finding of fact 2.28, "The children are

currently in a foster home that has expressed a desire and willingness to adopt the

children."10 Thus, the State has shown that, but for the legal relationship between Nakalji

and her children, there is a high probability that the children could find a permanent

adoptive home. We hold that this satisfies RCW 13.34.180(1 )(f).
       Nakalji argues that there is no evidence that terminating her parental rights would
have any impact on the children's placement. She claims that "a stable and permanent
home was already available for the children."11 Nakalji's argument addresses only the
stability of their placement, not its permanence. Although their foster home may have
been stable, it is, by definition, temporary. See RCW 13.40.020(12).
       Nakalji distinguishes her parent-child relationships from the one at stake in In re
Dependency of K.D.S., in which the Washington State Supreme Court affirmed the

termination because continuing the relationship diminished the likelihood that the child
would "be emotionally and psychologically prepared to integrate into a stable and
permanent home should one become available." 176 Wash. 2d 644, 659, 294 P.3d 695
(2013). Nakalji is correct that her relationships with her children are not destructive. But
that is irrelevant. K.D.S. provides oneway that the State can prove RCW 13.34.180(1 )(f),

10 Clerk's Papers (CP) at 29.
11 Br. of Appellant (Nakalji) at 22.
                                             12
No. 73055-0-1/13


not the only way. R.H., 176 Wash. App. at 428. Nakalji's legal relationship with her children

prevents them from being adopted into a permanent home.

          Best Interests of the Children

          Nakalji's final claim is that terminating her parental rights was not in the children's

best interests because of the strong bonds between her and her children. We reject her

argument. Although no one disputes that Nakalji and her children love each other, other

factors support the court's finding that termination is in the children's best interests.

          Nakalji challenges the sufficiency of the evidence supporting the trial court's

findings that terminating her parental rights is in the children's best interests:

          2.32   Best Interest of the Child
                 It is in the best interest of the children that all of the parental rights of
                 Ibtissam Nakalji and Mohamad B. Dabbagh be terminated under
                 RCW 13.34.180 and .190.



          2.34   The children do love their parents and the parents love them but love
                 is not enough. Because it is not safe or appropriate at this time to
                 return the children to the care of the parents, termination of the
                 parents' rights is in the children's best interests.'121
          Whether termination of a parent's rights is in a child's best interest is a highly fact

dependent question. In re Aschauer's Welfare, 93 Wash. 2d 689, 695, 611 P.2d 1245
(1980). Here, both social workers involved in the case and the children's guardian ad
litem testified that it would be in the children's best interests to terminate their parents'

rights.

          Their former social worker noted the changes she had observed in the children

since they left their parents' custody. At the beginning of the dependency, A.D. was very
shy and had to behave more like a parent than a sibling. Recently, A.D. had become

12 CP at 30.

                                                  13
No. 73055-0-1 /14


"lighter, smiling more, talking more, loving more."13 He had improved academically and

become more social. R.D., who had struggled academically and needed speech therapy,

had improved her reading and transitioned out of speech therapy.

      The biggest changes the social worker observed were in A.D.2. At the beginning

of the case, he was still wearing diapers, although he was already four years old. He had

significant problems with his speech in both Arabic and English and was not socially
engaged. By the time ofthe termination hearing, he was attending preschool, could name
his friends, was much more expressive, was potty-trained, had learned to ride a bicycle,

and was learning developmentally appropriate concepts.

       The positive improvements in all the children, along with Nakalji's continuing
mental health problems and denial regarding Dabbagh's abuse of S.D., strongly support
the trial court's findings thatterminating Nakalji's parental rights was in the children's best
interests. We affirm the termination of Nakalji's parental rights.

       Remaining Findings of Fact

       Nakalji also assigned error to findings of fact 2.7, 2.11, and 2.12. Collectively,
these establish that the State "made extraordinary efforts" to provide the necessary

services to Nakalji. She makes no arguments about these assigned errors, thus, she has
abandoned them. Valley View, 107 Wash. 2d at 630.

                                         Vagueness

       Dabbagh's only challenge is that the best interest of the child standard is
unconstitutionally vague. He argues it lacks the necessary guidance for equitable
application and does not provide for adequate appellate review. We reject his argument


13 RP at 366.

                                              14
No. 73055-0-1/15


because facial challenges are unavailable against statutes that do not implicate First

Amendment rights.

      Statutes are presumed constitutional. State v. Coria. 120 Wash. 2d 156, 163, 839
P.2d 890 (1992). The party challenging a statute bears the burden of proving the statute

is unconstitutional beyond a reasonable doubt. Coria, 120 Wash. 2d at 163.

       Dabbagh challenges RCW 13.34.190, which establishes the conditions under

which a court may terminate a parent's rights. Specifically, he claims that the requirement

that the trial court find that termination would be "in the best interests of the child" is

unconstitutionally vague. RCW 13.34.190(1)(b).

       The State argues that Dabbagh cannot challenge this statute as vague on its face

because it does not implicate First Amendment rights. The State is correct that courts

will generally not entertain facial vagueness challenges to statutes that do not affect First
Amendment rights. State v. Halstien, 122 Wash. 2d 109, 117, 857 P.2d 270 (1993); Coria,
120 Wash. 2d at 163; City of Spokane v. Douglass, 115 Wash. 2d 171, 182, 795 P.2d 693

(1990). This has been the court's approach in the termination of parental rights casesfor
decades. See In re Welfare of H.S.. 94 Wash. App. 511, 524, 973 P.2d 474 (1999), as

corrected (Apr. 15, 1999); In re Dependency of C.B., 79 Wash. App. 686, 689, 904 P.2d
1171 (1995).

       Noting that some have characterized terminating a parent's rights as a "civil death
penalty,"14 Dabbagh cites to two death penalty cases to support his facial challenge.
Furman v. Georgia. 408 U.S. 238, 239-240, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972);



14 Br of Appellant (Dabbagh) at 3 (citing In re FM. 163 P.3d 844, 851 (Wyo. 2007); Tammila G.
v. Nevada. 148 Nev. 759, 763, 148 P.3d 759 (2006); In re K.A.W.. 133 S.W.3d 1 (Mo. 2004); Jn
re Haves. 79 Ohio St. 3d 46, 48, 679 N.E.2d 680 (1997)).
                                             15
No. 73055-0-1/16


Gregg v. Georgia. 428 U.S. 153, 188-89, 96 S. Ct. 2909, 49 L. Ed. 2d 859 (1976). Those

cases are not applicable because they considered whether the imposition of the death

penalty violated the Eighth Amendment's prohibition on cruel and unusual punishment,

not whether it was void for vagueness. Furman. 408 U.S. at 239-40; Gregg v. Georgia,
428 U.S. at 158.

       Even if a facial vagueness challenge were available to Dabbagh, the challenge

would fail. "'A statute is void for vagueness if it is framed in terms so vague that persons

of common intelligence must necessarily guess at its meaning and differ as to its

application.'" In re Contested Election ofSchoessler, 140Wn.2d 368, 388, 998 P.2d 818
(2000) (internal quotation marks omitted) (quoting Halev v. Med. Disciplinary Bd.. 117
Wash. 2d 720, 739-40, 818 P.2d 1062 (1991)). The best interest of the child standard is

more objective when viewed in light of the rigorous standards for termination. See RCW
13.34.180(1). Further, "[t]he complexity ofthe cases and the need for careful individual
treatment militates against the mandatory consideration of certain specified factors in
every case." Matter of Becker's Welfare. 87 Wash. 2d 470, 477, 553 P.2d 1339 (1976).
       Meaningful appellate review is available because the trial court makes detailed
findings of fact to support its decisions. The court rules also require the trial court to
specify the factual basis for its decisions. CR 52(a)(1). "[Wjhere findings are required,
they must be sufficiently specific to permit meaningful review." In re LaBelle, 107 Wash. 2d
196, 218, 728 P.2d 138(1986). When the findings are not "sufficiently specific," appellate
courts will remand to the trial court. State v. Barber, 118 Wash. 2d 335, 345, 823 P.2d 1068

(1992).




                                             16
No. 73055-0-1/17


      Dabbagh makes no attempt to show that the best interest of the child statute was

vague as applied to him. Nothing in the record suggests the decision was arbitrary as

applied to Dabbagh.

      We affirm the termination of Dabbagh and Nakalji's parental rights to A.D., R.D.,

and A.D.2.




                                                     C i c^L